                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ANDRE W. WILLIAMS, SR.,                           §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:16-CV-2943-L
                                                  §
WASTE MANAGEMENT, INC.;                           §
LOUIS RAMIREZ; LANCE BUTLER;                      §
and MARK JOHNSON,                                 §
                                                  §
                 Defendants.                      §

                                              ORDER

       Before the court are Defendants’ Motion for Summary Judgment (Doc. 79), filed August 31,

2018; and Defendants’ Objections to and Motion to Strike Portions of Plaintiff’s Summary Judgment

Evidence (Doc. 90), filed October 23, 2018. Defendants move for summary judgment on all of

Plaintiff’s claims and object to and move to strike certain summary judgment evidence relied on by

Plaintiff in response to their summary judgment motion. In particular, Defendants object to the

handwritten notes or commentary by Plaintiff that appear on a large number of the documents in the

appendix to his summary judgment response. Defendants also contend that Appendix pages 188

through 190 are not authenticated and were not part of the Equal Employment Opportunity

Commission (“EEOC”) record. Appendix page 188 appears to be a page from an EEOC Charge of

Discrimination form but is entirely illegible. Appendix page 189 is slightly more legible and includes

the following conclusory response to “Discriminatory Statement”: “I believe I have been

discriminated against because of my age, 50, in violation of the age Discrimination in Employment

Act of 1967. I also believe I have been discriminated against because of my disability in violation


Order – Page 1
of the Americans with Disabilities Act of 1990.” Appendix page 190 is an e-mail from Plaintiff to

the EEOC, dated September 12, 2014, inquiring about the status of his charge.

       On January 30, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 93) were entered, recommending that the court deny Defendants’

Motion to Strike Portions of Plaintiff’s Summary Judgment Evidence (Doc. 90) but treat the motion

as objections to Plaintiff’s summary judgment evidence; grant Defendants’ Motion for Summary

Judgment (Doc. 79); and dismiss with prejudice Plaintiff’s claims and this action. In support, the

magistrate determined that Plaintiff’s Title VII race discrimination and retaliation claims were

unexhausted, and Plaintiff failed to raise a genuine dispute of material fact in response to

Defendants’ summary judgment regarding his remaining claims that were brought pursuant to the

Age Discrimination and Employment Act (“ADEA”); the Americans With Disabilities Act

(“ADA”); the Rehabilitation Act (“RA”); and 42 U.S.C. §1981. The magistrate judge did not make

any recommendation regarding any of Defendants’ objections to Plaintiff’s summary judgment

evidence.

       On February 13, 2019, Plaintiff filed twenty-two pages of objections to the Report (Doc. 94)

and submitted a 260-page appendix, to which Defendants responded on February 27, 2019. Plaintiff

asserts a number of objections to the magistrate judge’s factual findings and legal conclusions,

including those pertaining to his claims of racial discrimination and retaliation under 42 U.S.C.

§1981; age discrimination and retaliation under the ADEA; and disability discrimination and

retaliation under the ADA and the RA.

       After considering the motions, briefs, competent summary judgment evidence, file, record

in this case, Report, the materials filed in response to the Report, and having conducted a de novo


Order – Page 2
review of that portion of the Report to which objection was made, the court determines that the

findings and conclusions of the magistrate judge are correct, accepts them as those of the court, and

overrules Plaintiff’s objections.

       As noted, the magistrate judge did not make any specific recommendation regarding

Defendants’ Objections to and Motion to Strike Portions of Plaintiffs’ Summary Judgment Evidence

(Doc. 90) other than to treat the motion as objections. The court sustains in part Defendants’

objections and denies as moot in part the objections (Doc. 90). Specifically, the court sustains

Defendants’ objections to the handwritten notes and commentary on Plaintiff’s summary judgment

evidence and does not consider any of the handwritten notes or commentary. The court also does

not consider Plaintiff’s Appendix page 190, as the e-mail is inadmissible hearsay and, as Defendants

correctly note, it is unauthenticated in that the court cannot determine whether it was ever sent to or

received by the EEOC. The court overrules as moot Defendants’ objections to Plaintiff’s Appendix

pages 188-189, as consideration of these documents does not affect the court’s determination that

the findings and conclusions of the magistrate judge are correct.

       Accordingly, the court grants Defendants’ Motion for Summary Judgment (Doc. 79);

dismisses with prejudice all claims by Plaintiff against Defendants for discrimination and

retaliation, whether brought pursuant to Title VII of the Civil Rights Act or 42 U.S.C. § 1981; the

Age Discrimination in Employment Act (“ADEA”); the Americans with Disabilities Act (“ADA”);

or the Rehabilitation Act (“RA”); and dismisses with prejudice this action.

       It is so ordered this 10th day of April, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge

Order – Page 3
